Citation Nr: 0320169	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1967 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In October 2002, the Board decided one issue on appeal and 
deferred its decision on the veteran's claim for service 
connection for bilateral hearing loss disability because of 
its determination that further development of the record was 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to this claim.  
Thereafter, under the authority provided by 38 C.F.R. 
§ 19.9(a) (2002), the Board undertook additional development 
of the record.  Pursuant to such development, additional 
evidence favorable to the veteran's claim was received.  
Although 38 C.F.R. § 19.9(a) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the benefit sought on appeal is 
granted in this decision so there is no prejudice to the 
veteran as a result of the Board deciding this claim without 
first remanding the matter for initial consideration of the 
new evidence by the RO or obtaining a waiver of such RO 
consideration from the veteran.   


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's bilateral hearing loss disability 
originated during his active military service.   





CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1154(b) (West. 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records indicate that he 
served as a field radio operator and that he was awarded the 
Combat Action Ribbon, among other decorations.

A September 1999 VA treatment note indicates the veteran's 
report of noise exposure during his military service and 
thereafter.  Audiometric testing revealed mild to severe 
sensorineural hearing loss in the right ear and moderate to 
moderately severe sensorineural hearing loss in the left ear.  
The examiner noted that the veteran might be considered a 
candidate for amplification but did not appear to be eligible 
for hearing aids through VA.  

During an October 1999 VA general medical examination, the 
veteran complained of decreased hearing which was worse in 
his left ear.  The examiner noted decreased hearing 
bilaterally.  The veteran's canals and tympanic membranes 
were normal.  An October 1999 treatment note indicates that 
hearing aids were ordered for the veteran.

In an October 2000 statement the veteran related that he had 
been in combat and exposed to rocket, mortar and artillery 
fire.  He opined that such exposure had caused his hearing 
loss.  In a January 2001 letter the veteran indicated that he 
had been involved in several attacks and that the loud firing 
of artillery, mortar and rocket fire was the cause of his 
hearing loss.  He maintained that he had not sought treatment 
for hearing loss because he had no money.

A VA audiological examination was conducted in July 2003.  
The veteran reported that he had served as a radioman in 
Vietnam and that he had been exposed to rocket and mortar 
noise in combat.  He stated that he fired a variety of 
firearms and that he had been exposed to noise from 
Howitzers.  He indicated that subsequent to service he worked 
as a welder.  On audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
40
50
60
75
85
68
LEFT
45
60
60
75
70
66

Speech recognition scores were 68 percent for the right ear 
and 70 for the left.  The diagnosis was mild to severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left.  The examiner 
opined that, given the veteran's history, the bilateral 
sensorineural hearing loss with sloping audiometric 
configuration was secondary to the veteran's history of noise 
exposure experienced during his military service.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2002).

Although service medical records do not document any 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's hearing, the record clearly establishes that the 
veteran was a field radio operator and that he participated 
in combat.  The Board has found the veteran's contentions 
with respect to his noise exposure to be consistent with the 
circumstances of his combat service.  Moreover, the record 
does not contain clear and convincing evidence that the 
veteran was not subjected to acoustic trauma during his 
combat service.  In accordance with 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), the Board has found the veteran's 
statements to be sufficient to establish that he was 
subjected to such trauma in combat service.  Moreover, the 
medical evidence establishes that the veteran currently has 
bilateral hearing loss disability, and the VA examiner has 
opined that such disability is etiologically related to the 
veteran's combat service.  Accordingly, service connection is 
warranted for bilateral hearing loss disability.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

